 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT

 5                                 EASTERN DISTRICT OF CALIFORNIA

 6

 7   MICHELLE-LAEL B. NORSWORTHY,                           Case No. 1:20-cv-00813-DAD-HBK
 8                         Plaintiff,                       ORDER GRANTING MOTION TO EXTEND
                                                            TIME TO FILE AMENDED COMPLAINT
 9   vs.
                                                            (Doc. No. 39)
10   RALPH DIAZ, et al.,
11                         Defendants.
12
            Before the court is the parties’ stipulation for plaintiff to file her first amended complaint,
13
     incorporating motion to extend deadline to file amended complaint and attaching proposed amended
14
     complaint filed April 29, 2021. (Doc. No. 39). The court’s scheduling order set a December 12, 2020
15
     deadline to amend the pleadings. (Doc. No. 31 at 2).
16
            Under Local Rule 144, the parties are required to receive court approval for extending deadlines
17
     set by the court, and untimely extension requests are disfavored. The Ninth Circuit has held that such
18
     requests should be evaluated under the good cause standard of Federal Rule of Civil Procedure
19
     16(b)(4). Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000). That rule states that “[a]
20
     schedule may be modified only for good cause and with the judge's consent.” Fed. R. Civ. P. 16(b)(4).
21
            The court finds plaintiff has demonstrated good cause. Plaintiff’s counsel represents they began
22
     discussions with defense counsel in October 2020 regarding filing an amended complaint. (Doc. No.
23
     29-3 ¶ 2). A pandemic induced lockdown at plaintiff’s prison from Fall 2020 into Winter 2021 thwarted
24
     plaintiff’s ability to timely amend her complaint because plaintiff’s counsel was unable to digitally
25
     meet with her until January 7, 2021. (Id. ¶ 4). The finalization of the amended complaint was further
26
     hindered by setbacks to plaintiff’s mental health. (Id. ¶ 5). Plaintiff represents defendants were
27
     apprised of these delays, and defense counsel stipulates to the filing of an amended complaint. (Id. ¶¶
28

                                                      -1-
 1   7-10). Because the delays appear beyond plaintiff’s control, the court finds good cause to permit

 2   plaintiff an extension of time to file her amended complaint.

 3            Accordingly, it is ORDERED:

 4            1. Plaintiff’s motion to extend deadline to file amended complaint incorporated within the

 5               parties’ Stipulation (Doc. No. 39) is GRANTED.

 6            2. Plaintiff shall file her First Amended Complaint in the form attached to the Stipulation

 7               within five (5) days of the date of this Order and serve a copy of the same upon Defendants.

 8            3. Defendants’ responsive pleadings to the First Amended Complaint is due no later than

 9               twenty-one (21) days after service is effectuated upon Defendant Secretary Allison.

10
     IT IS SO ORDERED.
11

12
     Dated:      May 10, 2021
13                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       -2-
